In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00332-CR

 _____________________


MARDRY ANN JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-02051




MEMORANDUM OPINION

	A jury found	appellant Mardry Ann Johnson guilty of murder and assessed
punishment at twenty years of imprisonment and a $10,000 fine.  Johnson's appellate counsel
filed a brief that presents counsel's professional evaluation of the record and concludes the
appeal is frivolous.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On May 28, 2009, we
granted an extension of time for appellant to file a pro se brief.  We received no response
from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We note that in the section entitled "Plea to Offense[,] the trial court's
judgment incorrectly states he pled "Guilty[.]"  We delete this language and substitute" "Not
Guilty" in its place.  See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex.
Crim. App. 1993).  We affirm the trial court's judgment as reformed. (1)
	AFFIRMED AS REFORMED.
							_________________________________
								   DAVID GAULTNEY  										    Justice

Submitted on October 15, 2009
Opinion Delivered October 21, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ. 
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.